SECOND AMENDMENT AGREEMENT TO THE ASSET PURCHASE AGREEMENT

THIS AGREEMENT made the 6th day of June, 2008.   BETWEEN: Cybermesh
International Corp., a Nevada corporation with a     registered office at
#200-245 East Liberty Street Reno, Nevada, USA 89501    (herein called the
"Acquirer") OF THE FIRST PART
                                                                                                                                                                                                                
AND: Cyber Mesh Systems Inc., a British Columbia Corporation, with offices    
located at #302-3602 Gilmore Way, Burnaby, British Columbia, Canada      
                                        (herein called the "Company")      OF
THE SECOND PART
                                                                                                                                                                                                     
AND: Marc Santos, #305 8828 Hudson Street, Vancouver, British       Columbia,
Canada, V6P 4N2 and David Holmes of #1008 – 1007   
                                        Cambie Street, Vancouver, British
Columbia, Canada, V6B 3EA       (collectively, the "Principals") OF THE THIRD
PART


WHEREAS the Acquirer, the Company and the Principals entered into an Asset
Purchase Agreement (the "Agreement") dated February 28, 2008;

AND WHEREAS the Acquirer, the Company and the Principals entered into an
Amendment Agreement to the Agreement to extend the closing date of the Agreement
to June 6, 2008;

AND WHEREAS the Acquirer, the Company and the Principals further wish to amend
the Agreement to extend the closing date of the Agreement to June 30, 2008;

AND WHEREAS the parties desire to amend the Agreement in respect of the
foregoing;

THEREFORE in consideration of the premises and mutual covenants and agreements
herein contained, and for other good and valuable consideration, the parties
hereto agree as follows:

{WLMLAW W0003301.DOC}A/079890003/53984.1

--------------------------------------------------------------------------------



- 2 -



1.      All capitalized terms not otherwise defined herein shall have the
meanings set out in the Agreement.   2.      Section 1.11 of the Agreement, as
amended, is amended by deleting the words “June 6, 2008” and inserting the words
“June 30, 2008”.   3.      The parties further agree that the intent and the
wording of the Agreement be and is hereby amended for such additional changes as
may be necessary or incidental in order to give effect to the foregoing
agreement between the parties.   4.      Except as hereby amended, the Agreement
shall remain unamended and in full force and effect.   5.      This Agreement
shall enure to the benefit of and be binding upon the parties hereto and their
respective successors and permitted assigns.   6.      This Agreement shall be
construed and interpreted in accordance with the laws of the State of Nevada.  

IN WITNESS WHEREOF the parties have properly executed this Agreement as of the
day and year first above written.

CYBERMESH INTERNATIONAL CORP. CYBER MESH SYSTEMS INC.     per:  /s/ Dudley
Delapengha                                                          
per:   /s/ Marc
Santos                                                               Authorized
Signatory  Authorized Signatory


{WLMLAW W0003301.DOC}A/079890003/53984.1

--------------------------------------------------------------------------------

  - 3 -       SIGNED, SEALED AND DELIVERED )   by Marc Santos in the presence
of: )     )   /s/ Marc
Santos                                                          ) /s/ Marc
Santos                                          Name ) MARC SANTOS   )  
                                                                                                                  
)   Address )     )  
                                                                           )  
Occupation )   SIGNED, SEALED AND DELIVERED )   by David Holmes in the presence
of: )     )   /s/ David
Holmes                                                     ) /s/ David
Holmes                                                      Name ) DAVID HOLMES
  )                                                                             
)   Address )     )  
                                                                           )  
Occupation )  


{WLMLAW W0003301.DOC}A/079890003/53984.1

--------------------------------------------------------------------------------